Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on June 23, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677     

                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 7, 9, 13 and14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mates, US 3,464,094.
Regarding Claim 1, Mates discloses a sealable securing system, comprising: a hook member 93, 94 including a first base, at least one hook group coupled to the first base, and a first seal 89 formed of a material (a compressible material) coupled to the first base, wherein the first seal has a first width, [and wherein the hook member (93, 94) is configured to be secured to a first component 82]; and a loop member 91, 92 including a second base, at least one loop group coupled to the second base, and a second seal 86 formed of the material coupled to the second base, wherein the second seal (86) has a second width that differs from the first width (see figure 4), [and wherein the loop member is configured to be secured to a second component 81], the hook member (93, 94) and the loop member (91, 92) being configured to removably secure to one another.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the sealable securing system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that fluid-tight closure assembly disclosed by Mates (US 3,464,094), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Mates discloses the sealable securing system of claim 1, wherein the at least one hook group securely connects to the at least one loop group when the hook member (93, 94) is connected to the loop member (91, 92), and wherein the first seal (89) sealingly engages the second seal (86) when the hook member is connected to the loop member.
Regarding Claim 3, Mates discloses the sealable securing system of claim 1, wherein the at least one hook group comprises a first hook group 93 spaced apart from a second hook group 94, and wherein the at least one loop group comprises a first loop group 91 spaced apart from a second loop group 92.
Regarding Claim 4, Mates discloses the sealable securing system of claim 3, wherein the first seal (89) extends from the first base between the first hook group (93) and the second hook group (94), and wherein the second seal (86) extends from the second base between the first loop group (91) and the second loop group (92).
Regarding Claim 5, Mates discloses the sealable securing system of claim 1, wherein the at least one hook group and the first seal (89) extend along an entire length of the first base, and wherein the at least one loop group and the second seal (86) extend along an entire length of the second base (see figure 1).
Regarding Claim 7, Mates discloses the sealable securing system of claim 1, wherein the second seal (86) is wider than the first seal (89).
Regarding Claim 9, Mates discloses the sealable securing system of claim 1, wherein the at least one hook group comprises a plurality of hooks (93, 94), and the at least one loop group comprises a plurality of loops (91, 92), wherein the plurality of hooks are configured to selectively mate with the plurality of loops.
Concerning claims 13 and 14, given the structure of a sealable securing system, the structural elements of Mates (US 3,464,094) would render the claimed method steps inherently anticipated since such would be a logical manner of using the combination.
Regarding Claim 13, Mates discloses a sealable securing method, comprising: providing a hook member 93, 94 including a first base, at least one hook group coupled to the first base, and a first seal 89 formed of a material coupled to the first base on a first component 82, wherein the first seal has a first width; providing a loop member 91, 92 including a second base, at least one loop group coupled to the second base, and a second seal 86 formed of the material coupled to the second base on a second component, wherein the second seal has a second width that differs from the first width (see figure 4); and removably securing the hook member (93, 94) to the loop member (91, 92).
Regarding Claim 14, Mates discloses the sealable securing method of claim 13, wherein the removably securing comprises: securely connecting the at least one hook group to the at least one loop group when the hook member (93, 94) is connected to the loop member (91, 92); and engaging the first seal (89) and the second seal (86) when the hook member (93, 94) is connected to the loop member (91, 92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mates, US 3,464,094.
Regarding Claim 6, Mates discloses the sealable securing system of claim 1, except for wherein the first seal is wider than the second seal. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the first seal (89) to be on the second base and the second seal (86) to be on the first base, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 8, Mates discloses the sealable securing system of claim 1, wherein each of the first seal and the second seal is formed of a compressible material. Mates does not explicitly disclose the material is closed-cell foam. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider closed cell foam as the compressible material, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mates, US 3,464,094 in view of Kheil et al., US 9,504,295.
Regarding Claims 10 - 12, Mates discloses the sealable securing system of claim 1. Mates does not explicitly disclose wherein one or both of the first seal or the second seal comprises a rounded, outwardly-bowed surface or a bulb seal or a plurality of resilient blade seals. Kheil et al. teach a sealable securing system wherein one or both of the first seal (810) or the second seal (814) comprises a rounded, outwardly-bowed surface or a bulb seal (see figures 8A and 8B) or a plurality of resilient blade seals (210). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shapes of the first seal or the second seal of Mates to include the rounded, outwardly-bowed surface or the bulb seal or the resilient blade seals (210) as taught by Kheil et al. in order to provide alternatively known shapes for the first and second seals to provide a sealing engagement. 
Claim(s) 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Mates, US 3,464,094.
Regarding Claim 15, Holvoet et al. disclose a vehicle comprising: an interior cabin; a first insulation blanket 6 within the interior cabin; a second insulation blanket 8 within the interior cabin; and a sealable securing system 60 that sealingly and securely connects the first insulation blanket (6) and the second insulation blanket (8). 
Holvoet et al. do not explicitly disclose wherein the sealable securing system comprises: a hook member secured to the first insulation blanket, wherein the hook member includes a first base, at least one hook group coupled to the first base, and a first seal formed of a material coupled to the first base, wherein the first seal has a first width, and wherein the at least one hook group comprises a plurality of hooks; and a loop member secured to the second insulation blanket, wherein the loop member includes a second base, at least one loop group coupled to the second base, and a second seal formed of the material coupled to the second base, wherein the second seal has a second width that differs from the first width, wherein the at least one loop group comprises a plurality of loops, wherein the plurality of hooks are configured to selectively mate with the plurality of loops, and wherein the first seal is wider than the second seal, or wherein the second seal is wider than the first seal, the hook member and the loop member being removably secured to one another, wherein each of the first seal and the second seal is formed of closed-cell foam.
Mates teaches a sealable securing system as rejected in claims 1 and 8 above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing system of Holvoet et al. to include a sealable securing system as taught by Mates in order to provide an alternatively known securing system for the blankets to attach and be sealed from water moisture.
Regarding Claim 16, the combination of Holvoet et al. and Mates teaches the vehicle of claim 15. Mates further teaches the securing system as rejected in claim 2 above.
Regarding Claim 17, the combination of Holvoet et al. and Mates teaches the vehicle of claim 15. Mates further teaches the securing system as rejected in claim 3 above.
Regarding Claim 18, the combination of Holvoet et al. and Mates teaches the vehicle of claim 15. Mates further teaches the securing system as rejected in claim 10 above.
Regarding Claim 19, the combination of Holvoet et al. and Mates teaches the vehicle of claim 15. Mates further teaches the securing system as rejected in claim 11 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Mates, US 3,464,094 as applied to claim 15 above, and further in view of Kheil et al., US 9,504,295.
Regarding Claim 20, the combination of Holvoet et al. and Mates teaches the vehicle of claim 15. Kheil et al. further teach the resilient blade seals as rejected in claim 12 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677